DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election with traverse of group 4, claims 61-63, in the reply filed on 1/19/21, is acknowledged. Upon further consideration, the species election requirement is withdrawn.
Applicant's traversal is on the grounds that Duperrier do not teach a special technical feature of the claimed invention, since they teach using maturation stimuli and different conditions of culture, and do not isolate mDC on the basis of size. In contrast, Applicant argues the present claims relate to substantially homogenous DC subpopulations.  The patentability of a product does not depend on its method of production. Duperrier teach an isolated population of mDC taught to be substantially homogenous, and characterized by high FSC and SSC, and increased expression of maturation markers, i.e. substantially homogenous DC-large, see Fig. 2 and page 124. Furthermore, the present claims lack a special technical feature over the prior art cited below.
	The requirement is still deemed proper and is therefore made FINAL.
Claims 41-60 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  
	Claims 61-63 are being acted upon.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claim(s) 61-63 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mosca et al. 2000, as evidenced by Tang et al., 2005, or, in the alternative, under 35 U.S.C. 103 as obvious over Mosca et al. 2000, and Tang et al., 2005
Mosca et al. teach an ex-vivo method for generating monocyte derived dendritic cells population comprising providing a human mdDC by ex vivo differentiation of plastic adherent PBMC (i.e. monocytes) in the presence of GM-CSF and IL-4, and sorting and isolating the large, CD11c+ subset to provide a homogenous population of mdDC (i.e. sorting based on cell size, see Fig. 4 and page 3501, in particular).  As shown in Fig. 1, said large, CD11c+ subset of dendritic cells also exhibit a homogenous high SSC profile (i.e. “granhigh”).  Regarding claim 63, Mosca et al. teach performing step a, the culture with GM-CSF and IL-4 for 7 days without other maturation stimuli, and also teach sorting the cells before culture with maturation factors, i.e. performing steps the differentiation and sorting steps a) and b) without the addition of exogenous activation or maturation stimuli, see Fig. 4 and page 3501, in particular. Furthermore, large CD11c+ mdDC inherently have a complex membrane, with the presence of dendrites, for example, such that they are no substantially spherical (as evidenced by Tang et al., see pages 1178-1179). Alternatively, it would be obvious that the moDC of Mosca et al. would have high membrane complexity based on the teachings of Tang et al. 

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644